Citation Nr: 0701979	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  95-26 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of a right knee injury.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to March 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at Board hearings in December 1996 and 
October 2002.  This matter was remanded in March 1997, March 
1998, September 2001, and October 2003.  

The Board notes that the RO granted service connection for a 
right knee injury in November 1987 with a 0 percent rating.  
The veteran filed his claim for an increase in September 
1993.  The July 1994 rating decision granted a temporary 
total disability rating from September 7, 1993 to October 31, 
1993.  The rating returned to 0 percent effective November 1, 
1993.  In October 1997, the RO increased the veteran's rating 
to 10 percent effective November 1, 1993.  In April 2000, the 
RO assigned a separate rating for degenerative arthritis of 
the right knee, effective November, 1, 1993.  Since the 
degenerative arthritis of the right knee issue is essentially 
a derivative issue from the initial rating for residuals of 
right knee injury, the Board views the arthritis of the right 
knee issue as also in appellate status. 


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability 
described as post operative residuals of a right knee injury 
is no manifested by moderate recurrent subluxation or lateral 
instability.

2.  The veteran's service-connected degenerative arthritis of 
the right knee is manifested by pain but without resulting 
limitation of flexion to 45 degrees or less, and without 
resulting limitation of extension to more than 10 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
post operative residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 5257 (2006);  VAOPGCPREC 23-97; VAOPGCPREC 9-98 
(Aug. 14, 1998); VAOPGCPREC 9-2004.   

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5003-5010 (2006); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 9-2004.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim in September 1993 (prior to the enactment of the 
VCAA).  A rating decision was issued in July 1994.  The 
claims came before the Board in March 1997, March 1998, 
September 2001, and October 2003 and the claims were remanded 
for further development, to include compliance with the VCAA.  
In March 2004 and December 2004, VCAA letters were issued to 
the appellant.  These letters effectively notified the 
appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the March 2004 and December 2004 notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of increased 
ratings, VA believes that the Dingess/Hartman analysis must 
be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for increased ratings, but there has 
been no notice of the method by which the VA determines 
disability ratings and effective dates.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant letters in March 2004 and December 2004 in which it 
advised the appellant what information and evidence is needed 
to substantiate his claims, what information and evidence 
must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Furthermore, the numerous 
supplemental statements of the case informed the veteran of 
the rating criteria used to evaluate the veteran's 
disabilities.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and reports 
of VA examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee disabilities 
warrants higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's service-connected post-operative residuals of a 
right knee injury have been rated by the RO under the 
provisions of Diagnostic Code 5257.  The veteran's service-
connected degenerative arthritis of the right knee has been 
rated by the RO under the provisions of Diagnostic Codes 
5003-5010.

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the veteran 
experiences slight subluxation or lateral instability.  A 
rating of 20 percent is warranted when the veteran 
experiences moderate subluxation or lateral instability.  A 
rating of 30 percent is warranted when the veteran 
experiences severe subluxation or lateral instability 

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004.  

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent rating.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 
zero percent rating.  A 10 percent rating is warranted when 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is warranted when extension is 
limited to 30 degrees.  A 50 percent rating is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.
  
Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

In this case, the RO has already assigned a separate rating 
(10 percent) for the veteran's arthritis of the right knee, 
in addition to the 10 percent rating in effect for post 
operative residuals of a right knee injury.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran testified at an October 2002 Board hearing that 
he wears a knee brace on his right knee because he 
experiences instability ("locking up") approximately twice 
per week.  He also testified that the knee swells up almost 
every day and that he takes two 500 milligrams of pain pills 
in the morning, and two at night.  The pain measures 8 on a 
scale of 1 to 10 and it limits his motion.      

The veteran's most recent VA examination is dated December 
2005.  He complained of intermittent pain that occurs 
multiple times per day.  The pain is always related to use 
(weightbearing; bending; or straightening).  He also noted 
stiffness in the knee; as well as swelling 3 to 4 times per 
week, usually in response to prolonged standing or walking.  
He reported that the knee does not get red or hot.  It locks 
up, but has not given way.  The veteran reported taking 
Etodolac and Tramadol approximately four times per day to 
relieve the pain.  He stated that his symptoms are worse when 
the weather is cold, and at the end of the day (after a full 
day of walking).  Although the veteran denied any episodes of 
dislocations or subluxation, he does wear a knee brace.  

The veteran is employed by the postal service as a letter 
carrier.  He works full time but has estimated that he has 
missed approximately two weeks of work within the last year 
as a result of his knee disabilities.  He stated that he 
spends his days off recuperating.  He has no problems with 
activities of daily living.  

Upon examination, the veteran's right knee was normal in 
appearance.  There was no redness, swelling, or tenderness.  
The veteran was able to extend the knee to 0 degrees and flex 
it to 120 degrees.  He was able to achieve this range of 
motion without obvious difficulty.  There was no abnormality 
seen on varus and valgus stress.  No drawer sign or 
McMurray's sign could be elicited.  The motor and sensory 
examination of the right lower extremity was equal to the 
left and essentially unremarkable.  Repetitive motion did not 
alter the examination.  X-rays revealed evidence of a 
previous ACL repair and degenerative joint disease.  He was 
diagnosed with degenerative joint disease post traumatic of 
the right knee; status post ACL repair and meniscectomy with 
residuals.  

The veteran also underwent VA examinations in March 1994, 
August 1997, January 1999, February 2000, and November 2004.  
These examinations are fairly consistent with the December 
2005 examination.  Regarding limitation of motion, the 
greatest limitation of extension was to 10 degrees (January 
1999) and the greatest limitation of flexion was to 95 
degrees (February 2000).  

The March 1994 examiner noted no ligamentous laxity; he found 
that the veteran suffered from no limitations; and opined 
that it was a normal examination.  

The August 1997 examiner noted a 1/2 inch increased 
circumference of the right knee versus the left, along with 
mild joint effusion with a 1/2 inch decrease in circumference 
of the right thigh musculature.  Lateral ligaments were 
intact.  

The January 1999 examiner noted a right sided antalgic limp.  
He also noted the 1/2 inch increase in circumference of the 
right knee when compared to the left.  Collateral ligaments 
of the right knee were intact with a 1+ anterior drawer sign 
present.  

The February 2000 examiner found no significant pain during 
the examination.  He noted no fatigue, weakness, lack of 
endurance, painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, or atrophy.  He did have 
crepitus and a slightly larger right knee than left.  Weight 
bearing was good.  He walked with a slight limp.          

The November 2004 examiner noted pain upon motion; but no 
weakness, fatigue, or lack of endurance.  Repetitive motion 
did not increase limitation of motion.  Range of motion 
(extension to 0 degrees and flexion to 130 degrees) was 
secondary to pain.  There was no edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  

Outpatient treatment notes reflect that in November 2004, the 
veteran had "good stability" and "good ROM (range of 
motion)."  

In order to warrant a rating in excess of 10 percent for post 
operative residuals of a right knee injury, the 
manifestations of the veteran's disability must more nearly 
approximate to moderate subluxation or lateral instability.  
The Board recognizes that the veteran testified to 
instability or "locking up" approximately twice per week.  
The medical evidence shows that the veteran reported no 
dislocations or subluxation at his December 2005 examination.  
VA examiners found no instability at the veteran's November 
2004 and February 2000 examinations; and outpatient treatment 
notes reveal that stability was good in November 2004.  The 
Board finds that any instability that the veteran may 
experience can be characterized as no more than slight; not 
moderate as required for a rating in excess of 10 percent.  

The Board notes that in order to warrant a rating in excess 
of 10 percent for degenerative arthritis, the veteran's range 
of motion must be limited to where flexion is limited to 30 
degrees, or extension is limited to 15 degrees.  As 
previously noted, the veteran underwent numerous VA 
examinations and the veteran's range of motion was never 
limited to a degree that would warrant a rating in excess of 
10 percent.  The most severe limitation of extension that the 
veteran experienced was to 10 degrees (in January 1999) and 
the most severe limitation of flexion was to 95 degrees 
(February 2000).  It also appears, therefore that separate 
compensable ratings for limitation of flexion and limitation 
of extension are not warranted.  Although limitation of 
extension to 10 degrees would warrant a 10 percent rating 
under Code 5261, the competent evidence of record clearly 
shows that flexion is not limited to 45 degrees.  

Finally, in regards to DeLuca criteria, they were addressed 
by the February 2000, November 2004, and December 2005 VA 
examiners.  There is no medical evidence to show that there 
is any additional loss of motion of the right knee due to 
pain or flare-ups of pain, supported by objective findings, 
or due to excess fatigability, weakness or incoordination, to 
a degree that supports a rating in excess of 10 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for a rating in excess of 10 percent for post 
operative residuals of a right knee injury, and in excess of 
10 percent for degenerative arthritis of the right knee must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


